Exhibit 10.3

 

Option No.        

 

DYNTEK, INC.

 

STOCK OPTION AGREEMENT

 

Type of Option (check one):   o   Incentive         o   Nonqualified

 

This Stock Option Agreement (the “Agreement”) is entered into as of the         
day of                                   , 200    , by and between Dyntek, Inc.,
a Delaware corporation (the “Company”), and
                                                                         (the
“Optionee”) pursuant to the Company’s 2005 Stock Incentive Plan (the “Plan”).
Any capitalized term not defined herein shall have the same meaning ascribed to
it in the Plan.

 


1.                                      GRANT OF OPTION.  THE COMPANY HEREBY
GRANTS TO OPTIONEE AN OPTION (THE “OPTION”) TO PURCHASE ALL OR ANY PORTION OF A
TOTAL OF                                                   (           ) SHARES
(THE “SHARES”) OF THE COMMON STOCK OF THE COMPANY AT A PURCHASE PRICE
OF                              ($            ) PER SHARE  (THE “EXERCISE
PRICE”), SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN AND THE PROVISIONS
OF THE PLAN.  IF THE BOX MARKED “INCENTIVE” ABOVE IS CHECKED, THEN THIS OPTION
IS INTENDED TO QUALIFY AS AN “INCENTIVE STOCK OPTION” AS DEFINED IN SECTION 422
OF THE INTERNAL REVENUE CODE OF L986, AS AMENDED (THE “CODE”).  IF THIS OPTION
FAILS IN WHOLE OR IN PART TO QUALIFY AS AN INCENTIVE STOCK OPTION, OR IF THE BOX
MARKED “NONQUALIFIED” IS CHECKED, THEN THIS OPTION SHALL TO THAT EXTENT
CONSTITUTE A NONQUALIFIED STOCK OPTION.


 


2.                                      VESTING OF OPTION.  THE RIGHT TO
EXERCISE THIS OPTION SHALL VEST IN INSTALLMENTS, AND THIS OPTION SHALL BE
EXERCISABLE FROM TIME TO TIME IN WHOLE OR IN PART AS TO ANY VESTED INSTALLMENT
(“VESTED SHARES”).                                   PERCENT (    %) OF THE
SHARES SHALL BECOME VESTED SHARES ON THE FIRST ANNIVERSARY OF THE “VESTING
COMMENCEMENT DATE,” AND THEREAFTER, THE BALANCE OF THE SHARES SHALL BECOME
VESTED SHARES IN A SERIES OF            (    ) SUCCESSIVE EQUAL               
INSTALLMENTS FOR EACH FULL                        PERIOD OF CONTINUOUS SERVICE
PROVIDED BY THE OPTIONEE AFTER THE VESTING COMMENCEMENT DATE, SUCH THAT 100% OF
THE SHARES SHALL BECOME VESTED SHARES ON THE                ANNIVERSARY OF THE
“VESTING COMMENCEMENT DATE.”  FOR THESE PURPOSES, THE VESTING COMMENCEMENT DATE
SHALL BE                               .


 

No additional Shares shall vest after the date of termination of Optionee’s
“Continuous Service” (as defined below), but this Option shall continue to be
exercisable in accordance with Section 3 hereof with respect to that number of
shares that have vested as of the date of termination of Optionee’s Continuous
Service.

 

For purposes of this Agreement, the term “Continuous Service” means
(i) employment by either the Company or any parent or subsidiary corporation of
the Company, or by a corporation or a parent or subsidiary of a corporation
issuing or assuming a stock option in a transaction to which Section 424(a) of
the Code applies, which is uninterrupted except for vacations, illness (except
for permanent disability, as defined in Section 22(e)(3) of the Code), or leaves
of absence which are approved in writing by the Company or any of such other
employer corporations, if applicable, (ii) service as a member of the Board of
Directors of the Company until Optionee resigns, is removed from office, or
Optionee’s term of office expires and he or she is not reelected, or (iii) so
long as Optionee is engaged as a Service Provider, as defined in the Plan.

 

--------------------------------------------------------------------------------


 


3.                                      TERM OF OPTION.  THE RIGHT OF THE
OPTIONEE TO EXERCISE THIS OPTION SHALL TERMINATE UPON THE FIRST TO OCCUR OF THE
FOLLOWING:


 


(A)                                  THE EXPIRATION OF TEN (10) YEARS FROM THE
DATE OF THIS AGREEMENT;


 


(B)                                 THE EXPIRATION OF ONE (1) YEAR FROM THE DATE
OF TERMINATION OF OPTIONEE’S CONTINUOUS SERVICE IF SUCH TERMINATION IS DUE TO
PERMANENT DISABILITY OF THE OPTIONEE (AS DEFINED IN SECTION 22(E)(3) OF THE
CODE);


 


(C)                                  THE EXPIRATION OF ONE (1) YEAR FROM THE
DATE OF TERMINATION OF OPTIONEE’S CONTINUOUS SERVICE IF SUCH TERMINATION IS DUE
TO OPTIONEE’S DEATH OR IF DEATH OCCURS DURING EITHER THE THREE-MONTH OR
ONE-MONTH PERIOD FOLLOWING TERMINATION OF OPTIONEE’S CONTINUOUS SERVICE PURSUANT
TO SECTION 3(D) OR SECTION 3(E) BELOW, AS THE CASE MAY BE;


 


(D)                                 THE EXPIRATION OF THREE (3) MONTHS FROM THE
DATE OF TERMINATION OF OPTIONEE’S CONTINUOUS SERVICE IF SUCH TERMINATION OCCURS
FOR ANY REASON OTHER THAN PERMANENT DISABILITY, DEATH, VOLUNTARY RESIGNATION OR
CAUSE; PROVIDED, HOWEVER, THAT IF OPTIONEE DIES DURING SUCH THREE-MONTH PERIOD
THE PROVISIONS OF SECTION 3(C) ABOVE SHALL APPLY;


 


(E)                                  THE EXPIRATION OF ONE (1) MONTH FROM THE
DATE OF TERMINATION OF OPTIONEE’S CONTINUOUS SERVICE IF SUCH TERMINATION OCCURS
DUE TO VOLUNTARY RESIGNATION; PROVIDED, HOWEVER, THAT IF OPTIONEE DIES DURING
SUCH ONE-MONTH PERIOD THE PROVISIONS OF SECTION 3(C) ABOVE SHALL APPLY;


 


(F)                                    THE TERMINATION OF OPTIONEE’S CONTINUOUS
SERVICE, IF SUCH TERMINATION IS FOR CAUSE; OR


 


(G)                                 UPON THE CONSUMMATION OF A “CHANGE IN
CONTROL” (AS DEFINED IN SECTION 2.4 OF THE PLAN), UNLESS OTHERWISE PROVIDED
PURSUANT TO SECTION 9 BELOW.


 


4.                                      EXERCISE OF OPTION.  ON OR AFTER THE
VESTING OF ANY PORTION OF THIS OPTION IN ACCORDANCE WITH SECTIONS 2 OR 9 HEREOF,
AND UNTIL TERMINATION OF THE RIGHT TO EXERCISE THIS OPTION IN ACCORDANCE WITH
SECTION 3 ABOVE, THE PORTION OF THIS OPTION THAT HAS VESTED MAY BE EXERCISED IN
WHOLE OR IN PART BY THE OPTIONEE (OR, AFTER HIS OR HER DEATH, BY THE PERSON
DESIGNATED IN SECTION 5 BELOW) UPON DELIVERY OF THE FOLLOWING TO THE COMPANY AT
ITS PRINCIPAL EXECUTIVE OFFICES:


 


(A)                                  A WRITTEN NOTICE OF EXERCISE WHICH
IDENTIFIES THIS AGREEMENT AND STATES THE NUMBER OF SHARES THEN BEING PURCHASED
(BUT NO FRACTIONAL SHARES MAY BE PURCHASED), WITH ANY PARTIAL EXERCISE BEING
DEEMED TO COVER FIRST VESTED SHARES AND THEN THE EARLIEST VESTING INSTALLMENTS
OF UNVESTED SHARES;


 


(B)                                 A CHECK OR CASH IN THE AMOUNT OF THE
EXERCISE PRICE (OR PAYMENT OF THE EXERCISE PRICE IN SUCH OTHER FORM OF LAWFUL
CONSIDERATION AS THE ADMINISTRATOR MAY APPROVE FROM TIME TO TIME UNDER THE
PROVISIONS OF SECTION 5.3 OF THE PLAN);


 


(C)                                  A CHECK OR CASH IN THE AMOUNT REASONABLY
REQUESTED BY THE COMPANY TO SATISFY THE COMPANY’S WITHHOLDING OBLIGATIONS UNDER
FEDERAL, STATE OR OTHER APPLICABLE TAX LAWS WITH RESPECT

 

2

--------------------------------------------------------------------------------


 


TO THE TAXABLE INCOME, IF ANY, RECOGNIZED BY THE OPTIONEE IN CONNECTION WITH THE
EXERCISE OF THIS OPTION (UNLESS THE COMPANY AND OPTIONEE SHALL HAVE MADE OTHER
ARRANGEMENTS FOR DEDUCTIONS OR WITHHOLDING FROM OPTIONEE’S WAGES, BONUS OR OTHER
COMPENSATION PAYABLE TO OPTIONEE, OR BY THE WITHHOLDING OF SHARES ISSUABLE UPON
EXERCISE OF THIS OPTION, PROVIDED SUCH ARRANGEMENTS SATISFY THE REQUIREMENTS OF
APPLICABLE TAX LAWS); AND


 


(D)                                 A LETTER, IF REQUESTED BY THE COMPANY, IN
SUCH FORM AND SUBSTANCE AS THE COMPANY MAY REQUIRE, SETTING FORTH THE INVESTMENT
INTENT OF THE OPTIONEE, OR PERSON DESIGNATED IN SECTION 5 BELOW, AS THE CASE MAY
BE.


 


5.                                      DEATH OF OPTIONEE; NO ASSIGNMENT.  THE
RIGHTS OF THE OPTIONEE UNDER THIS AGREEMENT MAY NOT BE ASSIGNED OR TRANSFERRED
EXCEPT BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION, AND MAY BE EXERCISED
DURING THE LIFETIME OF THE OPTIONEE ONLY BY SUCH OPTIONEE.  ANY ATTEMPT TO SELL,
PLEDGE, ASSIGN, HYPOTHECATE, TRANSFER OR DISPOSE OF THIS OPTION IN CONTRAVENTION
OF THIS AGREEMENT OR THE PLAN SHALL BE VOID AND SHALL HAVE NO EFFECT.  IF THE
OPTIONEE’S CONTINUOUS SERVICE TERMINATES AS A RESULT OF HIS OR HER DEATH, AND
PROVIDED OPTIONEE’S RIGHTS HEREUNDER SHALL HAVE VESTED PURSUANT TO SECTION 2
HEREOF, OPTIONEE’S LEGAL REPRESENTATIVE, HIS OR HER LEGATEE, OR THE PERSON WHO
ACQUIRED THE RIGHT TO EXERCISE THIS OPTION BY REASON OF THE DEATH OF THE
OPTIONEE (INDIVIDUALLY, A “SUCCESSOR”) SHALL SUCCEED TO THE OPTIONEE’S RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT.  AFTER THE DEATH OF THE OPTIONEE, ONLY A
SUCCESSOR MAY EXERCISE THIS OPTION.


 


6.                                      REPRESENTATIONS OF OPTIONEE.  OPTIONEE
ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN AND UNDERSTANDS THAT ALL RIGHTS AND
OBLIGATIONS CONNECTED WITH THIS OPTION ARE SET FORTH IN THIS AGREEMENT AND IN
THE PLAN.


 


7.                                      ADJUSTMENTS UPON CHANGES IN CAPITAL
STRUCTURE.  IN THE EVENT THAT THE OUTSTANDING SHARES OF COMMON STOCK OF THE
COMPANY ARE HEREAFTER INCREASED OR DECREASED OR CHANGED INTO OR EXCHANGED FOR A
DIFFERENT NUMBER OR KIND OF SHARES OR OTHER SECURITIES OF THE COMPANY BY REASON
OF A RECAPITALIZATION, STOCK SPLIT, COMBINATION OF SHARES, RECLASSIFICATION,
STOCK DIVIDEND OR OTHER CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY, THEN
APPROPRIATE ADJUSTMENT SHALL BE MADE BY THE ADMINISTRATOR TO THE NUMBER OF
SHARES SUBJECT TO THE UNEXERCISED PORTION OF THIS OPTION AND TO THE EXERCISE
PRICE PER SHARE, IN ORDER TO PRESERVE, AS NEARLY AS PRACTICAL, BUT NOT TO
INCREASE, THE BENEFITS OF THE OPTIONEE UNDER THIS OPTION, IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 4.2 OF THE PLAN.


 


8.                                      CHANGE IN CONTROL. IN THE EVENT OF A
CHANGE IN CONTROL (AS DEFINED IN SECTION 2.4 OF THE PLAN):


 


(A)                                  THE RIGHT TO EXERCISE THIS OPTION SHALL
ACCELERATE AUTOMATICALLY AND VEST IN FULL (NOTWITHSTANDING THE PROVISIONS OF
SECTION 2 ABOVE) EFFECTIVE AS OF IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE
CHANGE IN CONTROL UNLESS THIS OPTION IS TO BE ASSUMED BY THE ACQUIRING OR
SUCCESSOR ENTITY (OR PARENT THEREOF) OR A NEW OPTION OR NEW INCENTIVES ARE TO BE
ISSUED IN EXCHANGE THEREFOR, AS PROVIDED IN SUBSECTION (B) BELOW.  IF VESTING OF
THIS OPTION WILL ACCELERATE PURSUANT TO THE PRECEDING SENTENCE, THE
ADMINISTRATOR IN ITS DISCRETION MAY PROVIDE, IN CONNECTION WITH THE CHANGE IN
CONTROL TRANSACTION, FOR THE PURCHASE OR EXCHANGE OF THIS OPTION FOR AN AMOUNT
OF CASH OR OTHER PROPERTY HAVING A VALUE EQUAL TO THE DIFFERENCE (OR “SPREAD”)
BETWEEN:  (X) THE VALUE OF THE CASH OR OTHER PROPERTY THAT THE OPTIONEE WOULD
HAVE RECEIVED PURSUANT TO THE CHANGE IN CONTROL TRANSACTION IN EXCHANGE FOR THE
SHARES ISSUABLE UPON EXERCISE OF THIS OPTION HAD THIS OPTION BEEN EXERCISED
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL, AND (Y) THE AGGREGATE EXERCISE PRICE
FOR SUCH SHARES.  IF THE VESTING OF THIS OPTION WILL ACCELERATE PURSUANT TO THIS
SUBSECTION (A), THEN THE ADMINISTRATOR SHALL CAUSE WRITTEN NOTICE OF THE CHANGE
IN CONTROL TRANSACTION TO BE GIVEN TO THE OPTIONEE NOT LESS THAN FIFTEEN (15)
DAYS PRIOR TO THE ANTICIPATED EFFECTIVE DATE OF THE PROPOSED TRANSACTION.

 

3

--------------------------------------------------------------------------------


 


(B)                                 THE VESTING OF THIS OPTION SHALL NOT
ACCELERATE IF AND TO THE EXTENT THAT:  (I) THIS OPTION (INCLUDING THE UNVESTED
PORTION THEREOF) IS TO BE ASSUMED BY THE ACQUIRING OR SUCCESSOR ENTITY (OR
PARENT THEREOF) OR A NEW OPTION OF COMPARABLE VALUE IS TO BE ISSUED IN EXCHANGE
THEREFOR PURSUANT TO THE TERMS OF THE CHANGE IN CONTROL TRANSACTION, OR
(II) THIS OPTION (INCLUDING THE UNVESTED PORTION THEREOF) IS TO BE REPLACED  BY
THE ACQUIRING OR SUCCESSOR ENTITY (OR PARENT THEREOF) WITH OTHER INCENTIVES OF
COMPARABLE VALUE UNDER A NEW INCENTIVE PROGRAM (“NEW INCENTIVES”) CONTAINING
SUCH TERMS AND PROVISIONS AS THE ADMINISTRATOR IN ITS DISCRETION MAY CONSIDER
EQUITABLE.  IF THIS OPTION IS ASSUMED, OR IF A NEW OPTION OF COMPARABLE VALUE IS
ISSUED IN EXCHANGE THEREFOR, THEN THIS OPTION OR THE NEW OPTION SHALL BE
APPROPRIATELY ADJUSTED, CONCURRENTLY WITH THE CHANGE IN CONTROL, TO APPLY TO THE
NUMBER AND CLASS OF SECURITIES OR OTHER PROPERTY THAT THE OPTIONEE WOULD HAVE
RECEIVED PURSUANT TO THE CHANGE IN CONTROL TRANSACTION IN EXCHANGE FOR THE
SHARES ISSUABLE UPON EXERCISE OF THIS OPTION HAD THIS OPTION BEEN EXERCISED
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL, AND APPROPRIATE ADJUSTMENT ALSO
SHALL BE MADE TO THE EXERCISE PRICE SUCH THAT THE AGGREGATE EXERCISE PRICE OF
THIS OPTION OR THE NEW OPTION SHALL REMAIN THE SAME AS NEARLY AS PRACTICABLE.


 


(C)                                  IF THE PROVISIONS OF SUBSECTION (B) ABOVE
APPLY, THEN THIS OPTION, THE NEW OPTION OR THE NEW INCENTIVES SHALL CONTINUE TO
VEST IN ACCORDANCE WITH THE PROVISIONS OF SECTION 2 HEREOF AND SHALL CONTINUE IN
EFFECT FOR THE REMAINDER OF THE TERM OF THIS OPTION IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 3 HEREOF.  HOWEVER, IN THE EVENT OF AN INVOLUNTARY
TERMINATION (AS DEFINED BELOW) OF OPTIONEE’S CONTINUOUS SERVICE WITHIN TWELVE
(12) MONTHS FOLLOWING SUCH CHANGE IN CONTROL, THEN VESTING OF THIS OPTION, THE
NEW OPTION OR THE NEW INCENTIVES SHALL ACCELERATE IN FULL AUTOMATICALLY
EFFECTIVE UPON SUCH INVOLUNTARY TERMINATION.


 


(D)                                 FOR PURPOSES OF THIS SECTION 11, THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:


 

(I)                                     “INVOLUNTARY TERMINATION” SHALL MEAN THE
TERMINATION OF OPTIONEE’S CONTINUOUS SERVICE BY REASON OF:

 

(A)                              OPTIONEE’S INVOLUNTARY DISMISSAL OR DISCHARGE
BY THE COMPANY, OR BY THE ACQUIRING OR SUCCESSOR ENTITY (OR PARENT OR ANY
SUBSIDIARY THEREOF EMPLOYING THE OPTIONEE) FOR REASONS OTHER THAN MISCONDUCT (AS
DEFINED BELOW), OR

 

(B)                                OPTIONEE’S VOLUNTARY RESIGNATION FOLLOWING
(X) A CHANGE IN OPTIONEE’S POSITION WITH THE COMPANY, THE ACQUIRING OR SUCCESSOR
ENTITY (OR PARENT OR ANY SUBSIDIARY THEREOF) WHICH MATERIALLY REDUCES OPTIONEE’S
DUTIES AND RESPONSIBILITIES OR THE LEVEL OF MANAGEMENT TO WHICH OPTIONEE
REPORTS, (Y) A REDUCTION IN OPTIONEE’S LEVEL OF COMPENSATION (INCLUDING BASE
SALARY, FRINGE BENEFITS AND TARGET BONUS UNDER ANY PERFORMANCE BASED BONUS OR
INCENTIVE PROGRAMS) BY MORE THAN TEN PERCENT (10%), OR (Z) A RELOCATION OF
OPTIONEE’S PRINCIPAL PLACE OF EMPLOYMENT BY MORE THAN THIRTY (30) MILES,
PROVIDED AND ONLY IF SUCH CHANGE, REDUCTION OR RELOCATION IS EFFECTED WITHOUT
OPTIONEE’S WRITTEN CONSENT.

 


(II)                                  “MISCONDUCT” SHALL MEAN (A) THE COMMISSION
OF ANY ACT OF FRAUD, EMBEZZLEMENT OR DISHONESTY BY OPTIONEE WHICH MATERIALLY AND
ADVERSELY AFFECTS THE BUSINESS OF THE COMPANY, THE ACQUIRING OR SUCCESSOR ENTITY
(OR PARENT OR ANY SUBSIDIARY THEREOF), (B) ANY UNAUTHORIZED USE OR DISCLOSURE BY
OPTIONEE OF CONFIDENTIAL INFORMATION OR TRADE SECRETS OF THE

 

4

--------------------------------------------------------------------------------


 


COMPANY, THE ACQUIRING OR SUCCESSOR ENTITY (OR PARENT OR ANY SUBSIDIARY
THEREOF), (C) THE CONTINUED REFUSAL OR OMISSION BY THE OPTIONEE TO PERFORM ANY
MATERIAL DUTIES REQUIRED OF HIM IF SUCH DUTIES ARE CONSISTENT WITH DUTIES
CUSTOMARY FOR THE POSITION HELD WITH THE COMPANY, THE ACQUIRING OR SUCCESSOR
ENTITY (OR PARENT OR ANY SUBSIDIARY THEREOF), (D) ANY MATERIAL ACT OR OMISSION
BY THE OPTIONEE INVOLVING MALFEASANCE OR GROSS NEGLIGENCE IN THE PERFORMANCE OF
OPTIONEE’S DUTIES TO, OR MATERIAL DEVIATION FROM ANY OF THE POLICIES OR
DIRECTIVES OF, THE COMPANY OR THE ACQUIRING OR SUCCESSOR ENTITY (OR PARENT OR
ANY SUBSIDIARY THEREOF), (E) CONDUCT ON THE PART OF OPTIONEE WHICH CONSTITUTES
THE BREACH OF ANY STATUTORY OR COMMON LAW DUTY OF LOYALTY TO THE COMPANY, THE
ACQUIRING OR SUCCESSOR ENTITY (OR PARENT OR ANY SUBSIDIARY THEREOF), OR (F) ANY
ILLEGAL ACT BY OPTIONEE WHICH MATERIALLY AND ADVERSELY AFFECTS THE BUSINESS OF
THE COMPANY, THE ACQUIRING OR SUCCESSOR ENTITY (OR PARENT OR ANY SUBSIDIARY
THEREOF), OR ANY FELONY COMMITTED BY OPTIONEE, AS EVIDENCED BY CONVICTION
THEREOF.  THE PROVISIONS OF THIS SECTION SHALL NOT LIMIT THE GROUNDS FOR THE
DISMISSAL OR DISCHARGE OF OPTIONEE OR ANY OTHER INDIVIDUAL IN THE SERVICE OF THE
COMPANY, THE ACQUIRING OR SUCCESSOR ENTITY (OR PARENT OR ANY SUBSIDIARY
THEREOF).


 


9.                                      LIMITATION OF COMPANY’S LIABILITY FOR
NONISSUANCE.  THE COMPANY AGREES TO USE ITS REASONABLE BEST EFFORTS TO OBTAIN
FROM ANY APPLICABLE REGULATORY AGENCY SUCH AUTHORITY OR APPROVAL AS MAY BE
REQUIRED IN ORDER TO ISSUE AND SELL THE SHARES TO THE OPTIONEE PURSUANT TO THIS
OPTION.  INABILITY OF THE COMPANY TO OBTAIN, FROM ANY SUCH REGULATORY AGENCY,
AUTHORITY OR APPROVAL DEEMED BY THE COMPANY’S COUNSEL TO BE NECESSARY FOR THE
LAWFUL ISSUANCE AND SALE OF THE SHARES HEREUNDER AND UNDER THE PLAN SHALL
RELIEVE THE COMPANY OF ANY LIABILITY IN RESPECT OF THE NONISSUANCE OR SALE OF
SUCH SHARES AS TO WHICH SUCH REQUISITE AUTHORITY OR APPROVAL SHALL NOT HAVE BEEN
OBTAINED.


 


10.                               NO EMPLOYMENT CONTRACT CREATED.  NEITHER THE
GRANTING OF THIS OPTION NOR THE EXERCISE HEREOF SHALL BE CONSTRUED AS GRANTING
TO THE OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUANCE OF EMPLOYMENT BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES.  THE RIGHT OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO TERMINATE AT WILL THE OPTIONEE’S EMPLOYMENT AT ANY TIME (WHETHER
BY DISMISSAL, DISCHARGE OR OTHERWISE), WITH OR WITHOUT CAUSE, IS SPECIFICALLY
RESERVED.


 


11.                               RIGHTS AS STOCKHOLDER.  THE OPTIONEE (OR
TRANSFEREE OF THIS OPTION BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION)
SHALL HAVE NO RIGHTS AS A STOCKHOLDER WITH RESPECT TO ANY SHARES COVERED BY THIS
OPTION UNTIL SUCH PERSON HAS DULY EXERCISED THIS OPTION, PAID THE EXERCISE PRICE
AND BECOME A HOLDER OF RECORD OF THE SHARES PURCHASED.


 


12.                               “MARKET STAND-OFF” AGREEMENT.  OPTIONEE AGREES
THAT, IF REQUESTED BY THE COMPANY OR THE MANAGING UNDERWRITER OF ANY PROPOSED
PUBLIC OFFERING OF THE COMPANY’S SECURITIES, OPTIONEE WILL NOT SELL OR OTHERWISE
TRANSFER OR DISPOSE OF ANY SHARES HELD BY OPTIONEE WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY OR SUCH UNDERWRITER, AS THE CASE MAY BE, DURING SUCH
PERIOD OF TIME, NOT TO EXCEED 180 DAYS FOLLOWING THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT FILED BY THE COMPANY WITH RESPECT TO SUCH OFFERING, AS
THE COMPANY OR THE UNDERWRITER MAY SPECIFY.

 

5

--------------------------------------------------------------------------------


 


13.                               NOTICE OF DISQUALIFYING DISPOSITION.  TO
OBTAIN CERTAIN TAX BENEFITS AFFORDED TO INCENTIVE OPTIONS, AN OPTIONEE MUST HOLD
THE SHARES ISSUED UPON THE EXERCISE OF AN INCENTIVE OPTION FOR TWO YEARS AFTER
THE DATE OF GRANT OF THE OPTION AND ONE YEAR FROM THE DATE OF EXERCISE.  BY
EXECUTING THIS AGREEMENT, OPTIONEE HEREBY AGREES TO PROMPTLY NOTIFY THE
COMPANY’S CHIEF FINANCIAL OFFICER OF ANY DISPOSITION OF SHARES WITHIN ONE YEAR
FROM THE DATE THIS OPTION IS EXERCISED OR WITHIN TWO YEARS OF THE DATE OF GRANT
OF THIS OPTION.


 


14.                               INTERPRETATION.  THIS OPTION IS GRANTED
PURSUANT TO THE TERMS OF THE PLAN, AND SHALL IN ALL RESPECTS BE INTERPRETED IN
ACCORDANCE THEREWITH.  THE ADMINISTRATOR SHALL INTERPRET AND CONSTRUE THIS
OPTION AND THE PLAN, AND ANY ACTION, DECISION, INTERPRETATION OR DETERMINATION
MADE IN GOOD FAITH BY THE ADMINISTRATOR SHALL BE FINAL AND BINDING ON THE
COMPANY AND THE OPTIONEE.  AS USED IN THIS AGREEMENT, THE TERM “ADMINISTRATOR”
SHALL REFER TO THE COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY APPOINTED
TO ADMINISTER THE PLAN, AND IF NO SUCH COMMITTEE HAS BEEN APPOINTED, THE TERM
ADMINISTRATOR SHALL MEAN THE BOARD OF DIRECTORS.


 


15.                               NOTICES.  ANY NOTICE, DEMAND OR REQUEST
REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE IN WRITING AND
SHALL BE DEEMED GIVEN WHEN DELIVERED PERSONALLY OR THREE (3) DAYS AFTER BEING
DEPOSITED IN THE UNITED STATES MAIL, AS CERTIFIED OR REGISTERED MAIL, WITH
POSTAGE PREPAID, (OR BY SUCH OTHER METHOD AS THE ADMINISTRATOR MAY FROM TIME TO
TIME DEEM APPROPRIATE), AND ADDRESSED, IF TO THE COMPANY, AT ITS PRINCIPAL PLACE
OF BUSINESS, ATTENTION: THE CHIEF FINANCIAL OFFICER, AND IF TO THE OPTIONEE, AT
HIS OR HER MOST RECENT ADDRESS AS SHOWN IN THE EMPLOYMENT OR STOCK RECORDS OF
THE COMPANY.


 


16.                               GOVERNING LAW.  THE VALIDITY, CONSTRUCTION,
INTERPRETATION, AND EFFECT OF THIS OPTION SHALL BE GOVERNED BY AND DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA EXCEPT FOR MATTERS RELATED
TO CORPORATE LAW, IN WHICH CASE THE PROVISIONS OF THE DELAWARE GENERAL
CORPORATION LAW SHALL GOVERN.


 


17.                               SEVERABILITY.  SHOULD ANY PROVISION OR PORTION
OF THIS AGREEMENT BE HELD TO BE UNENFORCEABLE OR INVALID FOR ANY REASON, THE
REMAINING PROVISIONS AND PORTIONS OF THIS AGREEMENT SHALL BE UNAFFECTED BY SUCH
HOLDING.


 


18.                               ATTORNEYS’ FEES.  IF ANY PARTY SHALL BRING AN
ACTION IN LAW OR EQUITY AGAINST ANOTHER TO ENFORCE OR INTERPRET ANY OF THE
TERMS, COVENANTS AND PROVISIONS OF THIS AGREEMENT, THE PREVAILING PARTY IN SUCH
ACTION SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY REASONABLE ATTORNEYS’
FEES AND ANY EXPERT WITNESS FEES.


 


19.                               COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL
OF WHICH TOGETHER SHALL BE DEEMED ONE INSTRUMENT.

 

Signature Page Follows

 

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

THE COMPANY:

OPTIONEE:

 

 

 

Dyntek, Inc.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

(Type or print name)

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------